Coulter, J.
This case was substantially ruled by the decision of this court, at this term, in the Saving Fund v. Yard. It is unnecessary to repeat the reasons given in that case.
The only point of alleged difference is, that this corporation constitutes a sort of mutual insurance company. But it has all the essential ingredients of a moneyed institution, making current profits for the stockholders or mutual insurers. The capital stock of the institution, in this case, is composed in part of the deposite notés (Rhinehart v. Allegheny, 1 Barr, 359), amounting to f53,000, in this case bearing interest, the stock held in the Easton Bank, and the real estate. These notes, which bear current interest, upon the dissolution of the institution, will be apportioned among the mutual insurers, according to the account of profit and loss of the concern, just as the capital of banks is disposed of among the stockholders, upon dissolution. There, as here and in all moneyed institutions, it is only the interest accruing on the capital invested, which is divided before dissolution. In this case, the notes of the insurers stand in the place of money paid in, and they pay current interest.
*415Tbe argument, that the shares of the stockholders or insurers may be taxed individually, and that therefore the aggregate amount in hands of the corporation cannot be taxed, was much pressed. But that objection, and the authority on which' it rests, was considered in the Saving Fund v. Yard.
Judgment affirmed.